     Case 1:20-cv-00292-DNH-CFH Document 6 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

JESSICA BUTRYM,

                                  Plaintiff,        1:20-CV-292
                                                    (DNH/CFH)
         -v-


CHRISTINE SARSICK; CHRISTINE MAZURE;
JOSEPH CZUB; and MICHAEL NICKSON,


                         Defendants.
--------------------------------

APPEARANCES:

JESSICA BUTRYM
Plaintiff pro se
P.O. Box 55
Burnt Hills, NY 12027

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Jessica Butrym commenced this action on March 13, 2020. On

September 10, 2020, the Honorable Christian F. Hummel, United States Magistrate Judge,

advised by Report-Recommendation that plaintiff's application to proceed in forma pauperis

be denied and that her complaint be dismissed if she does not submit the filing fee within

thirty (30) days of the filing date of the Report-Recommendation. No objections to the

Report-Recommendation have been filed. Plaintiff has since timely paid the filing fee in full.

      Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.
     Case 1:20-cv-00292-DNH-CFH Document 6 Filed 10/14/20 Page 2 of 2




§ 636(b)(1).

      Therefore, it is

      ORDERED that

      1. Plaintiff's complaint is accepted for filing; and

      2. Plaintiff shall make service in accordance with Local Rule of Practice for the

Northern District of New York 4.1 and the Federal Rules of Civil Procedure.

      IT IS SO ORDERED.




Dated: October 14, 2020
       Utica, New York.




                                               -2-
